Name: Regulation (EEC) No 2596/69 of the Council of 18 December 1969 laying down conditions for applying protective measures in the market in olive oil
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  processed agricultural produce;  international affairs;  EU finance
 Date Published: nan

 Official Journal of the European Communities 583 No L 324/12 Official Journal of the European Communities 27.12.69 REGULATION (EEC) No 2596/69 OF THE COUNCIL of 18 December 1969 laying down conditions for applying protective measures in the market in olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68,2 and in particular Article 20 (2 ) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 9 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament4 ; Whereas Article 20 ( 1 ) of Regulation No 136/66/EEC makes provision for the application of appropriate measures if the olive oil market in the Community experiences or is threatened with serious disturbances by reason of imports from third countries of the . products listed in Article 1 (2) (c), (d) and (e ) thereof or by reason of exports of olive oil to third countries ; whereas these measures will no longer apply when the disturbance or threat of disturbance has ceased ; Whereas it is for the Council to determine the nature of the measures which may be applied and the conditions for applying Article 20 of that Regulation ; Whereas, therefore, the main factors to be used in assessing whether the Community market is seriously disturbed or threatened with disturbance should be determined ; Whereas, since recourse to protective measures depends on the effect of trade with third countries on the Community market, the situation on this market must be assessed by taking account not only of the factors peculiar to the market itself but also of the factors connected with the development of that trade; Whereas the measures which may be taken in application of Article 20 of Regulation No 136/66/EEC should be laid down; whereas those measures must be such as to put an end to serious disturbances on the market and the threat of such disturbances ; whereas those measures should be related to trade with third countries ; whereas they must be suited to the circumstances if they are not to have other than the desired effects ; Whereas the organisation of the market in oils and fats includes a system of licences and a system of fixing levies and refunds in advance; whereas, in view of the existence of these systems rules should be laid down whereby interim protective measures at Community level can be decided upon after a summary examination of the situation; Whereas the procedure for adopting such measures must be laid down ; whereas for that purpose the procedure laid down in the Regulations on the common organisation of the markets other than the market in oils and fats should be used ; Whereas recourse by a Member State to Article 20 of Regulation No 136/66/EEC should be limited to a case in which the market of that State, following an assessment based on the above-mentioned factors, is regarded as fulfilling the conditions of that Article ; whereas the measures which may be taken in that case should be designed to prevent the market situation from deteriorating further; whereas, however, they must be of an interim nature ; whereas 1 OJ No 172, 30.9.1966, p. 3025/66 . 2 OJ No L 314, 31.12.1968, p. 1 . 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No C 97, 28.7.1969, p . 89. 584 Official Journal of the European Communities this interim nature of national measures justifies their application only until the entry into force of a Community decision on the subject; Whereas, in order that the Commission may assess the situation on the market with the greatest effectiveness, provision must be made to ensure that it is informed as quickly as possible of any interim protective measures applied by a Member State ; whereas, therefore, provision should be made for the Commission to be notified of any such measures as soon as they have been adopted and for such notification to be treated as a request to the Commission to apply measures at Community level ; ( aa ) the total or partial suspension of the advance fixing of levies or refunds , including the refusal of fresh applications ; (bb ) the total or partial suspension of the issue of import or export licences including the refusal of fresh applications ; (b ) for the products listed in Article 1 (2 ) (d) and (e) of Regulation No 136/66/EEC : the total or partial suspension of the issue of import licences including the refusal of fresh applications ; ( c ) the total or partial rejection of applications for the advance fixing of levies or refunds and the total or partial rejection of outstanding applications for the issue of licences submitted in accordance with the provisions of the first paragraph of Article 1 of Regulation No 160/67/EEC1 . 2. These measures may only be taken to such extent and for such length of time as is strictly necessary . They may not extend to products other than those imported from or intended for third countries and to products other than those referred to in Article 9 of Regulation No 162/66/EEC. They may be restricted to products imported from or originating in particular countries, to exports to particular countries or to certain qualities or types of presentation . They may be restricted to imports intended for particular regions of the Community or to exports from such regions . HAS ADOPTED THIS REGULATION : Article 1 In order to assess whether the olive oil market in the Community is , by reason of the imports or exports referred to in Article 20 ( 1 ) of Regulation No 136/66/EEC, experiencing or threatened with serious disturbances, particular account shall be taken of : ( a) the quantities of products for which import or export licences have been issued or applied for ; (b ) the quantities of products available on the Community market ; (c) the prices recorded on the Community market or the foreseeable trend of these prices and in particular any excessive upward trend thereof or, in the case of products for which no intervention price has been fixed, any excessive downward trend thereof; (d) the quantities of products for which intervention measures have been taken or may need to be taken if the above-mentioned situation arises as a result of imports ; (e) the criteria laid down in the second indent of Article 20 ( 1 ) of Regulation No 136/66/EEC if the above-mentioned situation arises as a result of exports . Article 3 1 . If the situation mentioned in Article 20 ( 1 ) of Regulation No 136/66/EEC arises, the Commission shall , at the request of a Member State or on its own initiative, decide upon the necessary measures ; the measures shall be communicated to the Member States and shall be immediately applicable. If the ' Commission receives a request from a Member State, it shall take a decision thereon within twenty-four hours following receipt of the request. 2 . The measures decided upon by the Commission may be referred to the Council by any Member State 'within three working days following the day on which they were communicated. The Council shall meet without delay. It may amend or repeal the measures in question in accordance with the voting procedure laid down in Article 43 (2) of the Treaty. Article 2 1 . The measures which may be taken, should the situation mentioned in Article 20 ( 1 ) of Regulation No 136/66/EEC arise, shall be : (a) for the products listed in Article 1 (2) ( c ) of Regulation No 136/66/EEC : t OJ No 130, 28.6.1967, p . 2593/67. Official Journal of the European Communities 585 Article 4 After a summary examination of the situation based on the factors set out in Article 1 , the Commission may establish by Decision that the conditions required for applying Article 20 ( 1 ) of Regulation No 136/66/EEC are fulfilled . The Commission shall notify Member States of its Decision and shall publish it on a notice-board at its headquarters . The consequence of that Decision for the products in question shall be the temporary suspension of the advance fixing of levies or refunds and of the issue of licences from the time fixed for the purpose, that time being subsequent to the notification. The Decision shall apply for not more than forty-eight hours, without prejudice to the provisions of the second sentence of Article 3 ( 1 ). Interim protective measures may comprise : ( a) for the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC : ( aa) the total or partial suspension of the advance fixing of levies or refunds ; (bb ) the total or partial suspension of the issue of import or export licences ; ( b ) for the products listed in Article 1 (2 ) (d ) and (e ) of Regulation No 136/66/EEC : the total or partial suspension of the issue of import licences . The provisions of Article 2 (2) of this Regulation shall apply. 2 . The Commission shall be notified by telex of the interim protective measures as soon as they have been decided on. Such notification shall be treated as a request within the meaning of Article 3 ( 1 ). These measures shall apply only until the decision taken by the Commission on this matter enters into force.Article 5 Article 6 1 . A Member State may take one or more interim protective measures if, after an assessment based on the factors mentioned in Article 1 , it considers that the situation foreseen in Article 20 ( 1 ) of Regulation No 136/66/EEC has arisen on its own territory. This Regulation shall enter into force on 1 January 1970. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1969 . For the Council The President P. LARDINOIS